Case: 10-30812 Document: 00511453473 Page: 1 Date Filed: 04/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 21, 2011
                                     No. 10-30812
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ANTHONY A. WILLIAMS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 5:10-CR-94-1


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges
PER CURIAM:*
       Anthony A. Williams appeals the sentence imposed following his guilty-
plea conviction for possession of a firearm by a convicted felon in violation of 18
U.S.C. §§ 922(g)(1) & 924(e).          Williams contends that his two 1990 Texas
convictions for delivery of less than 28 grams of amphetamine were not “serious
drug offenses” for purposes of the Armed Career Criminal Act because the
Government failed to prove that these convictions were for a state offense that,
at the time of Williams’s federal sentencing, was punishable by a statutory

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30812 Document: 00511453473 Page: 2 Date Filed: 04/21/2011

                                 No. 10-30812

maximum term of imprisonment of 10 years or more at the time of his federal
sentencing.   See § 924(e)(2)(A)(ii).   But it is undisputed that Williams’s
convictions were for a state offense that, at the time Williams committed and
was convicted of it, was punishable by a statutory maximum term of
imprisonment of 10 years or more. Williams concedes that his argument is thus
foreclosed by United States v. Hinojosa, 349 F.3d 200 (5th Cir. 2003).       He
challenges Hinojosa as wrongly decided and seeks to preserve that challenge for
further review. One panel of this court may not overrule the decision of a prior
panel in the absence of en banc consideration or a superseding Supreme Court
decision. See United States v. Lipscomb, 299 F.3d 303, 313 n.34 (5th Cir. 2002).
Accordingly, the district court’s judgment is AFFIRMED, the Government’s
motion for summary affirmance is GRANTED, and the Government’s alternative
motion for an extension of time to file its brief is DENIED as moot.




                                        2